DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the release actuator being rotatably/rotationally attached to the chock body of claims 6, 15, 25, and 30 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 6 “disposed on chock body” should be “disposed on the chock body”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  in line 2 “the first and second latch retractable pins” should be “the first and second retractable pins”.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  in line 8 “is prevent from” should be “is prevented from”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claims 9 and 10, the claims are indefinite because it is unclear what is mean by the limitation “the biasing mechanism to force the first and second retractable pins to engage the retention arm” is unclear and does not appear to be a complete phrase. For examination purposes it will be treated as reciting “the biasing mechanism forces the first and second retractable pins to engage the retention arms”.
	Claims 30 and 31 each recite “the latch mechanism” in line 3. There is insufficient antecedent basis for these limitations in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edgerly et al. (US 6,460,743).
Regarding claims 27-29, Edgerly discloses an adjustable tire chock 54 for a bicycle rack, the bicycle rack having a retention arm 36 for securing a wheel of a bicycle on the bicycle rack, the retention arm having a first side member and a second side member 36, the adjustable tire chock comprising: a chock body 54 movably connected to the first side member and the second side member; a first and second latch component 58 having pins (col. 6 line 36) movably connected to the chock body and configured to engage the first and second side members 36 in an engaged position; and a first and second biasing mechanism (spring, see col. 6 lines 33-37) configured to apply an engaging force to the first latch component.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-14, 16-24, 26, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edgerly et al.  (US 6,460,743) in view of Allen et al. (US 7,857,179).
Regarding claims 1-5, 7-10, 13-14, 16, 18-24, 26, 31, Edgerly discloses an adjustable tire chock 54 for a bicycle rack, the bicycle rack having a retention arm 36 for securing a wheel of a bicycle on the bicycle rack, the retention arm having a first side member and a second side member 36/37 (Figure 5), the adjustable tire chock comprising: a chock body 54 movably disposed on the retention arm partially between the first and second side member; and a latch mechanism 58 utilizing a spring biased retractable pin in selected aperture configuration 60 disposed on the chock body and configured to releasably engage holes 37 on the side members to secure the chock body in a desired position. Edgerly does not disclose the latch mechanism being disposed on the chock body substantially between the first and second side member or that the latch mechanism comprises a release actuator. However, Allen discloses an alternate spring biased retractable pin in selected aperture latch mechanism 101 comprising release actuators 72/74  for disengaging latch mechanism pins 96/99 from a selected aperture (see Figure 3A) to enable movement of the device. Furthermore, the first and second retractable pins 96/99 are biased by spring 110 and require application of opposing forces onto the first and second actuators 72/74 to disengage the latch mechanisms from the first and second side members. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to replace the two separate latch mechanism 58 of Edgerly with the latch mechanism taught by Allen in order to provide a means for adjusting the chock position with one hand (i.e. the latch of Edgerly requires latches/actuators to be engaged separately while the mechanism of Allen can be adjusted by one hand). In doing so, the latch mechanism of Allen would be located on the chock body between the side members 36/37. 
Regarding claims 11-12, 17, the chock body 54 comprises a concave surface for receiving a tire of the bicycle (see Figure 5), wherein the concave surface comprises longitudinal ridges separated by the distance of a tire (see vertical side surfaces of the concave surface adjacent pins 58 of Edgerly which define longitudinal ridges to the degree presently claimed).

 
Claim(s) 6, 15, 25, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edgerly et al.  (US 6,460,743) in view of Allen et al. (US 7,857,179), as applied to claims 4, 13, 22, and 27, and in further view of Girod et al. (US 2006/0157523). 
Regarding claims 6, 15, 25 and 30, modified Edgerly discloses the invention substantially as claimed but does not have a release actuator that is disengaged by a rotation/rotational force applied thereto. However, Girod discloses a similar latch mechanism using a handle 14 that is rotated to affect translational movement – paragraphs [0047] and [0048]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to replace the two separate actuators 72/74 taught by Allen with a rotatably knob/handle as taught by Girod in order to provide an alternate actuator that provides easy and convenient one-handed adjustment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COREY N SKURDAL/               Primary Examiner, Art Unit 3734